                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Brandon Scott Lease                        BK NO. 19-04723 HWV
                             Debtor(s)
                                                  Chapter 13


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of TOWER FEDERAL CREDIT UNION and
 index same on the master mailing list.



                                                Respectfully submitted,




                                            /s/ James C. Warmbrodt, Esquire
                                            James C. Warmbrodt, Esquire
                                            KML Law Group, P.C.
                                            BNY Mellon Independence Center
                                            701 Market Street, Suite 5000
                                            Philadelphia, PA 19106
                                            215-627-1322




Case 1:19-bk-04723-HWV        Doc 48 Filed 05/21/20 Entered 05/21/20 10:00:00   Desc
                              Main Document    Page 1 of 1
